UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4696



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JASON BROOKS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (8:05-
cr-00452-PJM)


Submitted: June 11, 2007                       Decided:   July 9, 2007


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. McKenna, BRENNAN, SULLIVAN & MCKENNA, LLP, Greenbelt,
Maryland, for Appellant.      Rod J. Rosenstein, United States
Attorney, Sandra Wilkinson, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jason Brooks pled guilty to two counts of being a felon

in possession of a firearm and ammunition in violation of 18 U.S.C.

§ 922(g) (2000).      Under the advisory sentencing guidelines, his

range of imprisonment was thirty-seven to forty-six months.             The

district court sentenced Brooks to concurrent sentences of eighty-

four months’ imprisonment.      On appeal, Brooks claims the district

court plainly erred by not giving him notice under Rule 32(h) of

the Federal Rules of Criminal Procedure that it was considering a

sentence above the advisory guidelines.        Brooks further claims the

sentence is unreasonable.      Finding no error, we affirm.

          Because Brooks failed to object to the lack of notice,

review is for plain error.      See United States v. Spring, 305 F.3d

276, 281 (4th Cir. 2002).      Under the plain error standard, Brooks

must show:     (1) there was error; (2) the error was plain; and

(3) the error affected his substantial rights.          United States v.

Olano, 507 U.S. 725, 732-34 (1993).           When these conditions are

satisfied, we may exercise our discretion to notice the error only

if the error “seriously affect[s] the fairness, integrity or public

reputation    of   judicial   proceedings.”      Id.   at   736   (internal

quotation marks omitted).      Brooks has the burden of showing plain

error. United States v. Strickland, 245 F.3d 368, 379-80 (4th Cir.

2001).




                                  - 2 -
          We have held that, pursuant to Rule 32(h), advance notice

is required before a district court departs or varies from the

advisory guideline range in sentencing a defendant after the

original judgment of conviction.     United States v. Davenport, 445

F.3d 366, 371 (4th Cir. 2006).   The failure to give notice that the

court intends to depart is an error that is plain.              United

States v. McClung,    483 F.3d 273, 276 (4th Cir. 2007).

          We find Brooks fails to show the error affects his

substantial rights.     He had notice of the factors the district

court used to impose his sentence.       He was given an opportunity to

provide evidence in mitigation and to allocute.        Brooks fails to

show that there was any evidence he was prevented from showing the

court due to lack of reasonable notice.      Accordingly, Brooks fails

to establish plain error.

          Brooks’ sentence was thirty-eight months above the top

end of the guidelines range of imprisonment.          When imposing a

sentence after United States v. Booker, 543 U.S. 220 (2005), the

district court is authorized to make factual findings in order to

appropriately determine the defendant’s advisory range under the

guidelines, as the district court did here. Davenport, 445 F.3d at

370. A post-Booker sentence may be unreasonable for procedural and

substantive reasons. “A sentence may be procedurally unreasonable,

for example, if the district court provides an inadequate statement

of reasons . . . .   A sentence may be substantively unreasonable if


                                 - 3 -
the   court    relies     on     an   improper      factor    or    rejects    policies

articulated by Congress or the Sentencing Commission.”                           United

States   v.    Moreland,        437   F.3d   424,    434     (4th   Cir.)   (citations

omitted), cert. denied, 126 S. Ct. 2054 (2006).                        “[A] district

court’s explanation should provide some indication (1) that the

court    considered       the    §    3553(a)    factors     with    respect    to   the

particular defendant; and (2) that it has also considered the

potentially meritorious arguments raised by both parties about

sentencing.”       United States v. Montes-Pineda, 445 F.3d 375, 380

(4th Cir. 2006) (internal citation omitted).                        “[I]n determining

whether there has been an adequate explanation, [the Court does]

not evaluate a court’s sentencing statements in a vacuum.” Rather,

“[t]he context surrounding a district court’s explanation may imbue

it with enough content for [the Court] to evaluate both whether the

court considered the § 3553(a) factors and whether it did so

properly.”      Id. at 381.

              We   find   the     district      court   properly      considered     the

purposes of imposing a sentence and the § 3553(a) factors.                           See

United States v. Shortt, 485 F.3d 243 (4th Cir. 2007).                      Brooks had

a violent criminal history that included acts of torture.                       He also

lied to the court regarding possessing firearms.                      He has shown a

lack of respect for the law and for the constraints of supervised

release.      We find no error by the district court in imposing a

sentence above the advisory guidelines range of imprisonment.


                                         - 4 -
          Accordingly, we affirm the convictions and sentence.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 5 -